Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to DE 102019999959 filed on February 7, 2020 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on February 7,2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, the limitation “an intelligent algorithm” renders the claims indefinite because it is unclear what is “intelligent algorithm”, how intelligent algorithm to determine the boiling state of the liquid that is based on the frequency spectrum, such as adding, multiplying, comparing or subtracting.  For the purpose of examination, any step that including adding, comparing, … is intelligent algorithm.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ennen et al. (DE 1020151054520) (cited by applicant).
Regarding claims 1, 11 and 18, Ennen et al. discloses a method for operating a cooking hob, and a cooking hob having a method for detecting a boiling state of a liquid during a process of heating the liquid in a heating zone (Par. 15 and 25), the method comprising the following steps: sensing vibration (via accelerations 19) during the heating of the liquid and providing a measuring signal (Par. 60 and 66); converting a time diagram of the sensed measuring signal into a frequency spectrum (Par. 10,14-15, 21-22, 56-59, 63 and 66); and determining (via logic unit 23) the boiling state of the liquid by using an intelligent algorithm based on the frequency spectrum (Par. 15, 22, 26, 42, 56-58, 63 and 66) (Fig. 1-5).
Regarding claim 2, Ennen et al. discloses the step of determining the boiling state by performing a comparison of the frequency spectrum with a set of comparison spectra containing frequency spectra for different boiling states of a liquid during the heating process (Par. 14, 22, 42, 63 and 66).
Regarding claim 3, Ennen et al. discloses the step of determining the boiling state by performing a comparison of the frequency spectrum with a set of comparison spectra containing frequency spectra for at least one of different types of liquid, different amounts of liquid or different liquid receiving containers (Par. 14, 22, 42, 63 and 66) (Fig. 1-3).
Regarding claims 4 and 13, Ennen et al. discloses using an appliance controller (18) of one or more heating zones to provide items of heating zone information, and carrying out the step of determining the boiling point by the intelligent algorithm based on the provided items (food items in the cooking pot 16) of heating zones information (Fig. 4-5; Par. 60-66).
Regarding claims 5 and 14, Ennen et al. discloses the step of determining the boiling point by the intelligent algorithm based on items of user information input by a user by way of parameters influencing the process of heating the liquid (Par. 64).
Regarding claim 6, Ennen et al. discloses the step of adapting at least one of the intelligent algorithm or the set of comparison spectra to user feedback input by a user concerning a correctness of the determined boiling state (Par. 10, 26,  42, 60, 62-63 and 66).
Regarding claims 9-10 and 16-17, Ennen et al. discloses the step of sensing vibrations by using ab accelerometer (19) (Par. 41 and 60).
Regarding claim 12, Ennen et al. discloses a memory (17) for storing a set of comparison spectra containing at least one of frequency spectra for different boiling states of a liquid during a heating process (Par. 10, 26,  42, 60, 62-63 and 66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennen et al. (DE 1020151054520) in view of Viroli et al. (US Pub. 2017/0245327) (new cited).
Regarding claim 7, Ennen et al. discloses substantially all features of the claimed invention as set forth above adapting at least one of the intelligent algorithm or the set of comparison spectra to the input monitor feedback (Par. 10, 26,  42, 60, 62-63 and 66) except
Regarding claim 8, Viroli et al. discloses outputting an information signal to a user (Fig. 2; Par. 35-36 and 44).
Regarding claim 15, Viroli et al. discloses a thermal monitoring unit (2220) connected to the evaluation unit (2400) for monitoring a boiling state of the liquid (Fig. 2; Par. 37 and 41-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/9/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761